      Case 6:18-cr-06130-DGL-MWP Document 69 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     18-CR-6130L
                       v.


EMMANUEL MADERA,

                              Defendant.
________________________________________________



       Defendant Emmanuel Madera (“Madera”) filed a pro se motion seeking release from custody

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government opposed the motion.

       This Court entered a Decision and Order (Dkt. #67) on October 1, 2020, denying Madera’s

motion. The Court determined that although Madera had some health issues, they did not appear to

be severe and had been conditions that Madera had dealt with most of his life.

       Within days of this Court’s Decision, Madera filed a pro se motion (Dkt. #68) for

reconsideration of this Court’s Decision denying release. The principal basis for Madera’s present

motion appears to be that the Allenwood facility, where he is housed, has experienced an increase in

positive cases of COVID-19. It does appear that the facility is in a lockdown situation to help

minimize the risk of infection. Madera presents no new information relative to his own health

condition.

       Therefore, I find no compelling reason to reconsider the Decision and Order (Dkt. #67)

denying Madera’s original motion for compassionate release.
      Case 6:18-cr-06130-DGL-MWP Document 69 Filed 11/17/20 Page 2 of 2




                                       CONCLUSION

       Defendant Emmanuel Madera’s motion (Dkt. #68) for this Court to reconsider its prior

Decision and Order of October 1, 2020, is in all respects DENIED.

       IT IS SO ORDERED.


                                    _______________________________________
                                             DAVID G. LARIMER
                                           United States District Judge
Dated: Rochester, New York
       November 17, 2020.




                                              2
